Title: To George Washington from Robert Morris, 17 December 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir
                            Office of Finance 17th December 1782
                        

                        I do myself the Honor to enclose to your Excellency the Copy of a System for Issuing Provisions and Hospital
                            Stores entered into with the Secretary at War. As he is now on his Way to Head Quarters I shall take the Liberty to refer
                            your Excellency to him for those Observations which I should otherwise have written. I am Sir Your Excellency’s most
                            obedient & humble Servant
                        
                            Robt Morris
                        
                    